Citation Nr: 1221949	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  98-15 973A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

1.  Entitlement to an initial rating higher than 50 percent for bilateral claw feet with tarsal tunnel syndrome on an extraschedular basis. 

2.  Entitlement to service connection for a cervical spine disorder, including as secondary to service-connected lumbar spine and/or bilateral claw feet. 


REPRESENTATION

Appellant represented by:	Attorney Robert E. Chisolm


ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION

The Veteran had active service from October 1973 to October 1975. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In November 2003 and September 2008, the Board remanded the claims for additional development. 

In an April 2010 decision, the Board granted an increased rating of 50 percent for the service-connected bilateral claw feet with tarsal tunnel syndrome; granted service connection for a non-healing neuropathic plantar ulcer and bilateral ankle instability; and denied service connection for a cervical spine disorder, a bilateral shoulder disorder, a bilateral leg disorder and bilateral lower extremity peripheral neuropathy. 

The Veteran appealed the claim of entitlement to an initial increased rating for bilateral claw feet with tarsal tunnel syndrome and the denials of service connection for a cervical spine disorder and a bilateral shoulder disorder to the United States Court of Appeals for Veterans Claims (Court).  The Court granted the parties' Joint Motion for Partial Remand (Joint Motion), vacating the portion of the Board's April 2008 decision that failed to address an initial increased rating for bilateral claw feet on an extraschedular basis and that denied the claims for service connection for a cervical spine disorder and a bilateral shoulder disorder.  The issues were remanded back to the Board for development consistent with the Joint Motion.  In March 2011 the Board remanded the issues to the RO in order to effectuate such development.  Such has been completed and the matter is now returned to the Board for further consideration.  

The issues of entitlement to service connection for disabilities of the left and right shoulders that were also subject to the prior Joint Motion for remand were removed from appellate status by a January 2012 rating decision that granted service connection for the bilateral shoulder disabilities.  See generally Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030   (Fed. Cir. 1997). 

In a decision of July 2009, the RO granted a total rating based on individual unemployability, effective from September 1, 2007.  In correspondence dated in June 2012, the Veteran's representative presented argument to the effect that an earlier date for the unemployability rating should be granted.  That request is referred to the RO for adjudication.  The Board concludes that there is no basis for taking appellate jurisdiction over the issue as the claim for a total rating based on unemployability has already been granted, and it is the effective date which is now in dispute.  

The Board finds that development in the issue of entitlement to service connection for a cervical spine disability remains deficient.  This issue of service connection for a cervical spine disability to cervical spine disorder, including as secondary to service-connected lumbar spine and/or bilateral claw feet is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The schedular criteria are adequate for evaluating the Veteran's bilateral claw feet with tarsal tunnel syndrome, and the evidence does not reveal that the disorder results in an exceptional or unusual disability picture.


CONCLUSION OF LAW

The criteria for an extraschedular rating in excess of 50 percent for the Veteran's bilateral claw feet with tarsal tunnel syndrome are not met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.71a, Diagnostic Code 5278 (2011). 



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist 

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seeks to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. at 486. 

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication. To overcome the burden of prejudicial error, VA must show: (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

The Veteran's claim for an initial rating higher than 30 percent for bilateral claw feet arises from his disagreement with the initial evaluation following the grant of service connection.  It has been held that once service connection is granted, the claim is substantiated and additional notice is not required.  Any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  However, he subsequently received VCAA notice in regards to entitlement to an increased rating in a letter sent in October 2005 that fully addressed the entire notice element.  The letter informed him of what evidence was required to substantiate his claim and of his and the VA's respective duties for obtaining evidence. 

There is no allegation from the Veteran that he has any evidence in his possession that is needed for full and fair adjudication of this claim, and the Board finds that the notification requirements of the VCAA have been satisfied as to timing and content. 

To fulfill Dingess requirements, in June 2006, the RO provided the Veteran with notice as to what type of information and evidence was needed to establish a disability rating and the possible effective date of the benefits.  The RO successfully completed the notice requirements with respect to the issue on appeal.  The matter was readjudicated by a supplemental statement of the case issued by the RO in January 2012.

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of  38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b). 

Additionally, VA has a duty to assist the Veteran in claim development. This includes assisting in the procurement of service treatment records and pertinent medical records, as well as providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA outpatient treatment records, private treatment records, Social Security records, service treatment records, and multiple VA medical opinions and examinations pertinent to the issues on appeal.  This included the most recent examination of July 2011 with review of the claims file and examination of the Veteran conducted.  Therefore, the available medical evidence and records have been obtained in order to make an adequate determination.  This matter was also referred to the Under Secretary for Benefits or the Director, Compensation and Pension Service (VBA) for an opinion on extraschedular entitlement, with such opinion obtained in December 2011 and included in the claims file.  The RO's January 2012 SSOC is noted to have considered the December 2011 VBA opinion as well as all the additional evidence obtained.  

Neither the Veteran nor his representative has identified any additional existing evidence that has not been obtained or is necessary for a fair adjudication of the claim. 

The VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, Smith v. Principi, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

II. Entitlement to an Initial Rating Higher Than 50 Percent for Bilateral Claw Feet with Tarsal Tunnel Syndrome on an Extraschedular Basis

Service connection for bilateral claw feet with tarsal tunnel syndrome (also referred to as pes cavus) was established by July 1997 rating decision, at which time a 30 percent rating was assigned, effective from May 1993.  The Board subsequently determined that the Veteran is entitled to an initial rating of 50 percent, the highest rating available for bilateral claw feet under the applicable schedular criteria.  See 38 C.F.R. § 4.71a, Diagnostic Code 5278.  He is also noted to be in receipt of a total disability rating due to individual unemployability from service connected disorders (TDIU).  38 C.F.R. § 4.16.  The question presently at issue pursuant to the joint remand is limited to whether a higher rating is warranted on an extraschedular basis for the bilateral pes cavus.

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Because the Veteran is appealing the initial assignment of his disability rating, the severity of the disability during the entire period from the initial assignment of the disability rating to the present is to be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In arriving at the decision in this case, the Board has considered the requirements of Fenderson. 

As pointed out above, the Veteran presently receives the maximum 50 percent schedular rating for his pes cavus (claw foot) under the schedular criteria, with the issue turning to whether a higher rating is warranted on an extraschedular basis.  

If an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111.  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1)  (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id.  

The Board has considered the entire record, including the Veteran's VA clinical records and private treatment records.  These show complaints and treatment, but will not be referenced in detail.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disability. 

The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The Veteran was afforded a VA examination in September 1996.  The Veteran complained of chronic foot pain since entering service in 1973.  It was noted the Veteran underwent a tarsal tunnel release in 1993.  He complained of pain and numbness of the feet, and described that it was painful walking and standing, in part due to foot problems, but also due to back and leg pain.  He reported receiving Cortisone injections every 2 to 4 weeks.  The examiner stated both feet had high arches and clawed toes.  Feet were slightly tender overall without any specific areas of increased tenderness.  Pinprick sensation was decreased in both forefeet.  The Veteran was able to stand, with some unsteadiness.  Squatting and returning to standing was accomplished, but with difficulty.  The Veteran was unable to walk on the balls of his feet, inner or outer borders of feet, or rise on his heels.  There were no callosities or ulcers noted.  The tips of the left second, third and fourth toes were noted to be absent due to an unrelated accident in 1994.  The Veteran was diagnosed with congenital cavus feet bilaterally, service aggravated.  It was noted that pes cavus deformity predisposes to ankle sprains and related sequelae, as well as tarsal tunnel syndrome.  

An October 1997 disability examination for Social Security purposes discussed multiple disabilities, including his feet.  The doctor writing the report remarked that he had drafted a letter to Social Security back in 1986 stating that he was not a candidate for bending, lifting, stooping, squatting or driving a tractor.  A history of back and cervical spine problems with history of multiple surgeries was noted.  He also was noted to have deformity of the feet, with cavus foot bilaterally, with surgery done in 1990, and treatment including Cortisone shots.  He was described as barely able to walk, and could not stand for very long.  The doctor opined that the Veteran was permanently and totally disabled due to cervical, lumbar and feet problems.  Enclosed with this examination and report was a copy of the letter written in October 1986 by this doctor to the Social Security examination, with the findings focused on his back disability.  He was deemed not a candidate for the above described activities of bending, lifting, etc.  The doctor said he was unable to drive a tractor because of back pain.  No mention of foot problems affecting his ability to perform heavy labor was in the October 1986 letter. 

The Veteran was afforded an additional VA examination in October 2004.  The Veteran complained of pain throughout his feet, primarily over the forefoot, loss of motion of the foot and reported that he had custom boots with custom molded orthotic inserts.  He reported the pain was constant and required Methadone and Percocet to treat.  He said nothing improved the pain, but that everything made it worse.  He claimed he was unable to work and that he has to wait 2-3 hours for pain to subside.  The Veteran also reported using a cane along with the corrective inserts.  

Examination revealed bilateral high arches with cavus foot deformities.  There was a mild varus deformity of the hind foot.  Range of motion of his toes was zero degrees to 20 degrees.  The right great toe had a range of motion of neutral to 60 degrees, but only 20 degrees active flexion.  There was no active motion in the left first toe.  There was erythema throughout the feet and pain upon motion of any of his toes.  There was also weakness and instability of his ankles and feet on gait examination.  He appeared to have trouble walking with an antalgic gait, but was able to walk with his shoes in place.  Standing, squatting, supination, pronation, and rising on his heels and toes produced painful deformity of his feet.  He had very decreased sensation to light touch in both feet.  An ulcer was present over the base of the first metatarsal head of the right foot.  In addressing Deluca provisions, he had pain with range of motion of both feet as described above.  While it was conceivable that pain could further limit his function, particularly after being on his feet all day, it was not feasible to express this in matters of additional limited motion.  It was also possible that he may have lack of endurance, pain, fatigue or weakness on repetitive use or flare-ups, but it was difficult to discern the extent of functional impact caused by any of these factors.  

The Veteran was afforded a VA examination in June 2009.  He was described as being on Social Security for his back.  The Veteran reported using a cane, but no other orthotics, and that he experiences chronic pain, described as an 8/10 level.  He said he could walk for less than 15 minutes.  Standing or walking for prolonged periods exacerbated his pain.  Examination of the right foot revealed a well-healed first metatarsal amputation and a cavus deformity with no subtalar range of motion.  There was no evidence of callosities or abnormal weight bearing on his foot.  There was mild pain with range of motion but no increased pain or decreased motion with repetitive motion.  Examination of the left foot revealed partial amputation of toes 2 through 5, with cavus deformity.  There was no evidence of ulcers.  His daily activities were limited in walking.  His occupation was not reported to be affected as he was currently disabled.  

The most recent VA examination was done in July 2011.  He reported having pain at a level of 9/10 in both feet and used a cane for walking, and a brace on each foot, with minimal relief.  He was able to walk about 50 feet or for a duration of about 15 minutes.  He reported subjective feelings of decreased sensation in both feet.  He also reported flare-ups on a daily basis with walking or standing that was relieved by rest.  His feet would affect his daily activities and his ability to work, although he was noted to be presently disabled.  This examination also addressed other physical disabilities, including bilateral shoulder disabilities and disabilities of the cervical and lumbar spine, and the examiner commented that these disabilities all affected his daily activities and his ability to work.  

Examination of the right foot revealed a caval varus foot deformity, and amputation of the great toe, that was well healed with no signs of infection.  He had subjective decreased sensation of the right foot and palpable dorsalis pedis.  Examination of his left foot revealed partial amputation of toes 2 through 5, with generalized caval varus deformity.  Again he had subjective decreased sensation and palpable dorsalis pedis.  He had a caval varus hindfoot bilaterally.  Otherwise, he was noted to use ASO shoe orthotics for both feet.  X-rays confirmed findings of a partial amputation of the head of the right first metatarsal and partial amputations of the left toes 2 through 5, with cavus foot appreciated bilaterally.  Regarding Deluca limitations, he was noted to have pain and decreased motions as described above.  It was reasonable that he could have increased pain and decreased motion with increased activity, but to further address this in medical terminology would be speculation.    

The Veteran has been seen privately and in VA outpatient centers for his feet, including at a VA Podiatry clinic for many years.  Small callosities were noted on several occasions and the Veteran has also been treated with steroid injections, as well as orthotics.  Of note VA records from March and June 1997 treating severe pes cavus showed he had injections in both ankles many times by private doctors, and he was prescribed custom boots.  VA records and private records from 1999 showed he used special orthotics.  Private pain clinic notes through 1999 and 2000 confirm pain management for his feet with steroid injections, as well as narcotics prescribed for pain that included his lumbar and cervical spine, in addition to his feet.  In July and August 2000, his feet were painful with bilateral scar tissue entrapment, and he underwent injections with Lidocaine at a private facility.  Later in August 2000, he reported that he was doing better and he said he was looking for a job.  By November 2000 he was noted to be receiving weekly injections for his tarsal tunnel syndrome by a private physician, with a prior history of monthly injections every month for several years.  He also was now using inserts in his boots.  

VA records from 2001 and 2002 repeatedly revealed callosities on physical examination in addition to pes cavus deformities.  VA podiatry records from 2003 and 2004 dealt with a chronic neuropathic ulcer of the right foot and a left foot abscess.  He was also issued a cane in March 2004.  VA records from 2005 revealed that his right first toe was amputated in June 2005 due to cellulitis and non healing ulcer of the right great toe.  VA records from 2006 included a neurological consult for problems that included severe peripheral neuropathy and claw foot, with abnormal walking from pain and malformation of his feet, with toes lost on both feet.  He also was assessed for a walking device as he was unstable using the present cane, and was issued a rolling walker.  In April 2006 reveal that he expressed the need for an electric wheel chair.  VA records from April 2007 also indicate that the Veteran's feet were so painful he desired to have them amputated; however, it was determined amputation would not improve his quality of life.  In January 2011, he reported his pain level for his feet as a 3/10 at a VA medical center.  

The records also indicate the Veteran wore night splints to treat the contraction of the plantar fascia, and as stated above, medical records indicate the Veteran has all clawed toes, callosities, marked cavus deformities bilaterally, and intensely painful feet.  Such symptoms are comparable to marked contraction of the plantar fascia, all toes hammertoes, callosities, marked cavus deformities, and severely painful feet.  

The records further show treatment for other disabilities besides his bilateral foot disorder which affect his ability to obtain or maintain gainful employment.  

An undated letter from a doctor at a private family clinic received by the VA in June 2003 described the Veteran's situation with chronic pain resulting not only from his feet, but also from both shoulders, as well as from chronic cervical and lumbar spine disabilities.  The doctor commented that due to all of these disabilities and the chronic pain and inability to function for only a short period of time in walking and standing, and being in pain which was interfering with his train of thought, it was very doubtful he would ever be a candidate for the open labor market.

A February 2010 Vocational Assessment was done at the request of the Veteran's attorney for the purpose of determining whether his service connected disability, primarily his claw feet, precluded him from a substantially gainful employment.  He was noted to have a tenth grade education, with no GED, and attended welding school for six months after high school.  He worked for the Tennessee Valley Authority (TVA) from 1976 to 1983 as a construction worker and laborer. He helped run his father's farm until 1988, the year of his last employment.  Findings from the VA foot examinations between 1996 and 2009 were recited, with the problems of foot pain on prolonged walking and standing noted.  Findings from a May 2009 Vocational Assessment were noted to show that the Veteran's cognitive abilities fell below the common level for plant employees and materials handlers.  The Vocational assessment also noted findings regarding the Veteran's low back and cervical spine disorders with significant surgical histories, and findings from as early as an October 1986 doctor's assessment that he was not a candidate for heavy or repetitive lifting, bending, stooping, squatting or climbing and could only perform light work.  

The examiner in the February 2010 Vocational assessment also conducted a telephone interview in which the Veteran confirmed his educational level, and indicated that after leaving the TVA in 1988, he helped his father run his farm by feeding hogs, running tractors and generally doing labor work until physical problems prevented him from working.  He considered his feet his main problems, as standing or walking more than 10 minutes caused pain and fatigue requiring him to lie down.  The examiner concluded that the Veteran's progressively worsening bilateral foot disabilities adversely affected his ability to stay on his feet for any length of time or to do anything strenuous, and he was unable to work full time since 1983 or in any capacity since 1986.  The examiner did not consider the farm work he did for his father to be a traditional work arrangement as he could take breaks whenever needed and arrange his schedule conducive to his functional limitations.  This would not be acceptable in a formal work environment, and the examiner opined did not qualify as suitable gainful work.  Even if healthy, he would be deemed not a candidate for anything other than unskilled occupations which require good manual and physical dexterity.  His limitations from his claw feet rendered him incapable of functioning in these types of settings.  The examiner concluded that the Veteran's claw feet have resulted in his inability to secure or follow substantial gainful employment on a consistent basis since 1983.  

Social Security records obtained reflect treatment for other disabilities than his feet that were shown to adversely impact his employability, to include back and other medical problems.  

In December 2011, the VBA issued a decision on the question of entitlement to an extraschedular evaluation for an initial higher rating for the bilateral claw feet pursuant to 38 CFR 3.321.  His history of having a combined disability evaluation of 90 percent was noted, with service connected disabilities noted to include not only the bilateral foot disorder rated at 50 percent disabling, but also a lumbar spine disorder of DDD and herniated nucleus pulposes rated at 40 percent disabling; non-healing neuropathic planar ulcer, status post partial amputation (associated with the bilateral claw feet) rated as 30 percent disabling, left ankle instability rated as 10 percent disabling and right ankle instability rated as 10 percent disabling.  It was noted that the combined evaluation of all disabilities encompassing the right foot up to and including the ankle, could not be rated more than 40 percent disabling based on the amputation rule.  

The VBA decision noted that a July 2009 Social Security Administration determination showed a primary diagnosis of back disorders, with no secondary diagnosis.  The findings from the June 2009 (with addendum in July 2009), July 2011 and August 2011 VA examinations were also discussed, with a history of the Veteran having been in receipt of Social Security disability benefits due to a back condition, as well as history of his other disabilities including a cervical spine condition, and bilateral shoulder disability discussed, as well as the bilateral claw foot disorder, with right great toe amputation.  The findings from a February 2010 vocational assessment were discussed, with the history of the Veteran having not worked a full time job since 1983, when he was employed by the Tennessee Valley Authority, and subsequently running his father's farm until 1988, when he last worked.  The vocational consultant was noted to have opined that the work running the farm did not qualify as suitable gainful work, and opined that he had very basic skills as a laborer.  Testing done at this assessment was interpreted as showing the Veteran would not be a suitable candidate for anything other than unskilled occupations that would require good manual and physical dexterity.  His claw feet were opined as making him unable to function in such type of work settings.  Further findings from the above described examinations in regards to the various other disabilities were discussed.  The VBA applied the provisions of 3.321(b)(1) to this factual background and determined that the Veteran's claw feet disabilities did not present an exceptional or unusual disability picture.  

In this case, the medical evidence fails to show anything unique or unusual about the Veteran's bilateral pes cavus disability that would render the schedular criteria inadequate.  A rating of 50 percent is warranted when there is marked contraction of the plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, and marked varus deformity, bilaterally.  See 38 C.F.R. § 4.71a, Diagnostic Code 5278.  Comparing the Veteran's current disability level, functional impairment, and symptomatology to the Rating Schedule, the degree of disability shown is contemplated by the Rating Schedule and the assigned schedular rating is adequate.  The findings on the examinations and in the medical treatment records closely correspond to the rating criteria for the current 50 percent rating.  Thus this rating which is currently in effect from initial entitlement adequately addresses the symptoms and findings shown in the above discussed medical evidence regarding his bilateral foot disability.  

Under the analytic approach mandated by Thun, the matter of whether there is marked impairment or frequent hospitalizations are addressed only if, and after, it is determined that the schedular rating criteria are inadequate.  Therefore, the preponderance of the evidence shows that the Veteran's bilateral pes cavus disability by itself does not result in such a unique or unusual disability that would render the schedular criteria inadequate.  The Board finds no basis upon which to overturn the December 2011 decision rendered by the VBA on this matter.  His claim for a rating in excess of 50 percent for a bilateral pes cavus disability is denied on an extraschedular basis. 



ORDER

Entitlement to an initial rating higher than 50 percent for bilateral claw feet with tarsal tunnel syndrome on an extraschedular basis is denied. 


REMAND

Unfortunately the Board finds that it is again necessary to remand the issue of entitlement to service connection for a cervical spine disorder, as secondary to his service connected claw feet and or his lumbar spine disorder.  Further development is necessary as certain actions requested in the March 2011 Board remand have not been performed in full.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).  

The March 2011 remand sought an opinion regarding the etiology of the cervical spine on a secondary basis, specifically to include a discussion as to whether the Veteran's cervical spine disorder may be aggravated by his service-connected lumbar spine disorder and/or his service-connected bilateral claw feet.  The remand pointed out that the Joint Motion had found that a June 2009 VA opinion was inadequate due to the examiner's failure failed to provide such an opinion regarding aggravation.  The remand specifically directed that the examiner provide an opinion as whether it is at least as likely as not that a cervical spine disorder is aggravated by the Veteran's service-connected lumbar degenerative disc disease and/or claw feet with tarsal tunnel syndrome.  It was also directed that a complete rationale for any opinion offered must be provided. 

Following this remand, the RO obtained a VA examination in July 2011, which in part examined the cervical spine, but failed to provide an etiology opinion.  Thereafter, an attempt was made to correct this, by obtaining an addendum opinion in August 2011, which stated that the Veteran's cervical spine disorder of degenerative disc disease was likely caused by accumulated wear and tear of the disk over time, but was less likely related to his previous history of service connected lumbar spine degenerative disc disease or foot disorder.  However, as with the prior VA examination opinion of 2009 that had been found inadequate, this examiner failed to answer the question as to whether it was as likely as not that there was any aggravation of the cervical spine by either disorder (or by both in combination).  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. 38 C.F.R. § 3.310(a).  A claimant is also entitled to service connection on a secondary basis when it is shown that a service-connected disability aggravates a nonservice-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Accordingly, further VA examination continues to be necessary to determine whether the Veteran's cervical spine disorder has been aggravated by his service-connected lumbar spine disorder and/or claw feet.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate examination with regard to his claims of entitlement to service connection for a cervical spine disorder as secondary to his service-connected lumbar spine disorder and/or claw feet.  All indicated tests should be accomplished.  The claims folder and a copy of this REMAND must be made available to the examiner.  The examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that a cervical spine disorder is aggravated beyond natural progression by the Veteran's service-connected lumbar degenerative disc disease and/or claw feet with tarsal tunnel syndrome.  A complete rationale for any opinion offered must be provided.  

2.  The Veteran's claim should be readjudicated.  If the claim is denied, a supplemental statement of the case must be issued, and the appellant and his attorney offered an opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


